



Exhibit 10.2


AMENDED AND RESTATED CARBONITE, INC.
EXECUTIVE SEVERANCE PLAN
(Effective Date May 1, 2018)
1.
PURPOSE

Carbonite, Inc. (the “Company”) considers it essential to the best interests of
its stockholders to promote and preserve the continuous employment of key
management personnel. The Compensation Committee (the “Committee”) of the Board
of Directors of the Company (the “Board”) recognizes that the possibility of a
Change of Control (as defined in Section 3(c) hereof) exists and that such
possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of key management
personnel to the detriment of the Company and its stockholders. Therefore, the
Committee has determined that this Amended and Restated Executive Severance Plan
(the “Plan”) should be adopted to reinforce and encourage the continued
attention and dedication of certain key members of management who are designated
as participants by the Committee, in its sole discretion, to participate in the
Plan (each, a “Covered Executive,” and collectively, the “Covered Executives”).
Nothing in this Plan shall be construed as creating an express or implied
contract of employment and, except as otherwise agreed in writing between the
Covered Executive and the Company or any of its subsidiaries (“Subsidiaries”),
the Covered Executive shall not have any right to be retained in the employ of
the Company or any of its Subsidiaries. This Plan is intended to provide
benefits to a group of employees of the Company and its Subsidiaries that
constitutes a “select group of management or highly compensated employees”
within the meaning of Department of Labor Regulation §2520.104-24.
2.
ELIGIBILITY REQUIREMENTS

A Covered Executive is eligible for benefits under this Plan if he or she meets
the following requirements:
(a)The Covered Executive must have completed at least one year of continuous
service, based on the Covered Executives’ most recent hire date;
(b)The Covered Executives’ Terminating Event must be on or after the effective
date of this Plan; and
(c)The Covered Executive must execute (and not revoke) a release and waiver
substantially in the form attached hereto as Exhibit A (the “Release”).
The Covered Executives as of the date hereof are set forth on Exhibit B hereto.
Such Exhibit may be revised from time to time by the Committee; provided however
that no individual may be removed from status as a Covered Executive during the
one year period commencing upon the occurrence of a Change of Control.
3.
TERMINATION EVENT

A “Terminating Event” shall mean the termination of employment of a Covered
Executive in connection with any of the events provided in Section 3(a) or 3(b)
below.
(a)Termination by the Company. Termination by the Company of a Covered
Executives’ employment for any reason other than for (i) Cause (as defined
below) or (ii) the death or disability (as





--------------------------------------------------------------------------------





determined by the Committee under the Company’s or any applicable Subsidiary’s
then existing long-term disability coverage) of such Covered Executive.
For purposes of this Plan, the term “Cause” shall mean (except as set forth
below) dismissal by the Company of the Covered Executive as a result of (i) the
commission of any act by the Covered Executive constituting financial dishonesty
against the Company (which act would be chargeable as a crime under applicable
law); (ii) the Covered Executive engaging in any other act of fraud, intentional
misrepresentation, moral turpitude, illegality or harassment; (iii) unauthorized
use or disclosure by a Covered Executive of any proprietary information or trade
secrets of the Company or any other party to whom the Covered Executive owes an
obligation of nondisclosure as a result of his or her relationship with the
Company; (iv) the repeated failure by the Covered Executive to follow the
directives of the chief executive officer of the Company or the Board; or (v)
any material misconduct, violation of the Company’s policies, or willful and
deliberate non-performance of duty by the Covered Executive in connection with
the business affairs of the Company. Notwithstanding the foregoing, during the
12 month period immediately following a Change of Control, “Cause” shall mean
instead (i) the willful and continued failure by the Covered Executive (other
than any such failure resulting from the employee’s incapacity due to physical
or mental illness) to perform substantially the duties and responsibilities of
the employee’s position after a written demand for substantial performance is
delivered to the Covered Executive by the Company, which demand specifically
identifies the manner in which the Company believes that the Covered Executive
has not substantially performed such duties or responsibilities and provides the
Covered Executive with a cure period of at least thirty days; (ii) the
conviction of the Covered Executive by a court of competent jurisdiction for
felony criminal conduct; or (iii) the willful engaging by the Covered Executive
in fraud or dishonesty which is demonstrably and materially injurious to the
Company or its reputation, monetarily or otherwise. No act, or failure to act,
on the Covered Executive’s part shall be deemed “willful” unless committed or
omitted by the Covered Executive in bad faith and without reasonable belief that
the Covered Executive’s act or failure to act was in, or not opposed to, the
best interest of the Company.
(b)Termination by the Covered Executive for Good Reason. Termination by a
Covered Executive of his or her employment with the Company and its Subsidiaries
for Good Reason, occurring within 12 months following a Change of Control (as
defined herein).
For purposes of this Plan, the term “Good Reason” shall mean that the Covered
Executive has complied with the Good Reason Process (as defined below) following
the occurrence of any of the following events: (i) a material diminution in the
Covered Executive’s responsibilities, authority or duties; (ii) a material
diminution in the Covered Executive’s base salary or annual bonus opportunity;
(iii) a relocation of more than 25 miles of the office at which the Covered
Executive provides services to the Company, or (iv) any failure by the Company
to obtain the written assumption of this Plan by any successor to the Company.
Notwithstanding the terms of any employment or similar agreement with the
Company to which the Covered Executive is a party that contains a different
definition of “good reason” (or other similar term), this definition shall be
applicable to the Covered Executive for purposes of this Plan and not such other
definition. “Good Reason Process” means that (A) the Covered Executive
reasonably determines in good faith that a Good Reason condition has occurred;
(B) the Covered Executive notifies the Company in writing of the first
occurrence of the Good Reason condition within 60 days of the first occurrence
of such condition; (C) the Company is provided with a period of 30 days
following such notice (the “Cure Period”) to remedy the condition; (D)
notwithstanding such efforts, the Good Reason condition continues to exist; and
(E) the Covered Executive terminates his or her employment within 60 days after
the end of the Cure Period. If the Company cures the Good Reason condition
during the Cure Period, Good Reason shall be deemed not to have occurred.





--------------------------------------------------------------------------------





(c)Change of Control. For purposes of this Plan, a “Change of Control” shall
mean any of the following:
(i)a transaction or series of transactions (other than an offering of the
Company’s Common Stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act’)) (other than the Company, any of its subsidiaries, an employee benefit
plan maintained by the Company or any of its subsidiaries or a “person” that,
prior to such transaction, directly or indirectly controls, is controlled by, or
is under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or


(ii)during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Company’s Board of Directors (the
“Board”) together with any new director(s) (other than a director designated by
a person who shall have entered into an agreement with the Company to effect a
transaction described in Section 3(c)(i) or Section 3(c)(iii)) whose election by
the Board or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of the two-year period or whose election
or nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or


(iii)the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions, in each case other than a
transaction: (A) that results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and (B) after
which no person or group beneficially owns voting securities representing 50% or
more of the combined voting power of the Successor Entity; provided, however,
that no person or group shall be treated for purposes of this Section
3(c)(iii)(B) as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or


(iv)the Company’s shareholders approve a liquidation or dissolution of the
Company.


A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3 solely as a result of the Covered Executive being an employee of any
direct or indirect successor to the business or assets of the Company and its
Subsidiaries, rather than continuing as an employee of the Company or its
Subsidiary following a Change of Control.


4.
TERMINATION BENEFITS



(a)Except as provided in Section 4(c) below, in the event of a Terminating Event
pursuant to Section 3(a), with respect to such Covered Executive:





--------------------------------------------------------------------------------







(i)the Company shall pay to the Covered Executive an amount equal to half of the
Covered Executives’ annual base salary in effect immediately prior to the
Terminating Event, payable in cash, in one lump-sum payment within sixty (60)
days following the Date of Termination (as defined in Section 10(b) below); and


(ii)in the event that the Covered Executive timely elects to continue health,
vision and/or dental coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company will pay a lump sum payment
equal to six times the Company’s portion of the Covered Executives’ monthly
premium payments for each such coverage elected by the Covered Executive for the
Covered Executive and his or her eligible dependents, if applicable.


(b)Except as provided in Section 4(c) below, in the event that a Terminating
Event occurs within 12 months after a Change of Control with respect to such
Covered Executive:


(i)the Company shall pay to the Covered Executive an amount equal to the sum of
(A) the Covered Executives’ annual base salary in effect immediately prior to
the Terminating Event (or the Covered Executives’ annual base salary in effect
immediately prior to the Change of Control, if higher) and (B) the Covered
Executives’ total target bonus as if it had been achieved at 100% for the fiscal
year in which the Change of Control occurred, payable in cash, in one lump-sum
payment within sixty (60) days following the Date of Termination; and


(ii)in the event that the Covered Executive timely elects to continue health,
vision and/or dental coverage pursuant to COBRA, the Company will pay, a lump
sum equal to eighteen times the Company’s portion of the Covered Executives’
monthly premium payments for each such coverage elected by the Covered Executive
for the Covered Executive and his or her eligible dependents, if applicable.


(c)Notwithstanding the foregoing, in the event that any Covered Executive is a
party to any employment agreement, offer letter or similar agreement with the
Company (an “Employment Agreement”) on the date the Covered Executive commences
participation under this Plan that would also provide for severance payments or
benefits upon a Terminating Event, then the Covered Executive shall be entitled
to receive either (i) the payments and benefits described in Section 4(a) or
4(b), above, or (ii) such severance payments and benefits described in the
Covered Executives’ Employment Agreement, whichever amount is greater in the
aggregate, and subject to Section 8 of the Plan. In consideration of the
opportunity to receive any payment or benefit under this Plan and as a condition
of a Covered Executives’ participation hereunder, any such Employment Agreement
shall be deemed amended (and any payments or benefits shall be deemed to be
waived by the Covered Executive) to the extent necessary to effect the
provisions of this Section 4(c).


5.
RELEASE AND GENERAL RULES

To be eligible to receive the separation pay and benefits pursuant to Section 4
under this Plan, a Covered Executive must, within the period specified in the
Release (which shall not exceed forty-five (45) days following the Date of
Termination), execute the Release and return it to the Company. The Release must
be voluntarily executed by the Covered Executive, and the Covered Executive must
not revoke such Release within any applicable revocation period that may be
required by law from time to time. Payments and benefits to the Covered
Executive under Section 4 (“Termination Benefits”) will not be paid or begin





--------------------------------------------------------------------------------





until the day after the last day on which the Covered Executive may revoke the
signed Release submitted to the Company.
Upon termination, a Covered Executive must return all Company property that is
in the Covered Executives’ possession, custody or control. Company property
includes, but is not limited to, all keys, credit cards, computers, and other
items or equipment provided to the Employee for use during employment, together
with all written and recorded materials, documents, computer discs or memory
cards, plans, records, notes, files, drawings or papers, and any copies thereof,
relating to the affairs of the Company and its Subsidiaries and their
affiliates, including in particular all notes and records relating to customers
of the Company.
6.
ADDITIONAL LIMITATIONS

Unless a more favorable treatment is provided in an Employment Agreement of a
Covered Executive (and notwithstanding any other provision in any compensation
plan), in the event that that any payment or distribution by the Company or any
of its Subsidiaries or their affiliates to or for the benefit of the Covered
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Plan or otherwise) (all such payments and benefits, including
the payments and benefits payable to the Covered Executive pursuant to Section 4
hereof (“Total Termination Benefits”)) (i) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), or any comparable successor provisions, and (ii) but for
this Section 6 would be subject to the excise tax imposed by Section 4999 of the
Code, or any comparable successor provisions (the “Excise Tax”), then the
Covered Executive’s Total Termination Benefits shall be either (i) provided to
the Covered Executive in full, or (b) provided to Covered Executive as to such
lesser extent which would result in no portion of such benefits being subject to
the Excise Tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, results in the receipt by the
Covered Executive, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
the Excise Tax and the Covered Executive shall have no right to Total
Termination Benefits in excess of the amount so determined. Any determination
required under this Section 6 shall be made in writing in good faith by a
nationally recognized accounting firm selected by the Company (the
“Accountants”). In the event of a reduction of benefits hereunder, the
Termination Payments shall be reduced in the following order: (1) cash payments
not subject to Section 409A of the Code; (2) cash payments subject to Section
409A of the Code; (3) equity-based payments and acceleration; and (4) non-cash
forms of benefits. To the extent any payment is to be made over time (e.g., in
installments, etc.), then the payments shall be reduced in reverse chronological
order. For purposes of making the calculations required by this Section 6, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code, and other applicable legal authority.
The Company shall bear the cost of all fees the Accountants charge in connection
with any calculations contemplated by this Section 6.
7.
ADMINISTRATION OF PLAN; CLAIMS PROCEDURES



(a)General. Except as specifically provided herein, the Plan shall be
administered by the Committee. The Committee may delegate any administrative
duties, including, without limitation, duties with respect to the processing,
review, investigation, approval and payment of severance benefits, to designated
individuals or committees. The Committee shall be the “Administrator” and a
“named fiduciary” under the Plan for purposes of ERISA.







--------------------------------------------------------------------------------





(b)Interpretations. The Committee shall have the duty and authority to interpret
and construe, in its sole discretion, the terms of the Plan in regard to all
questions of eligibility, the status and rights of Covered Executives, and the
manner, time and amount of any payment under the Plan. The Committee or its
representative shall decide any issues arising under this Plan, and the decision
of the Committee shall be binding and conclusive on the Covered Executives and
the Company; provided however that in the event of a dispute regarding payments
or benefits hereunder arising in connection with a Terminating Event occurring
during the 12 month period immediately following a Change of Control, such
decisions shall be subject to de novo review under Section 10(d) hereof.


(c)Filing a Claim. It is not normally necessary to file a claim in order to
receive benefits under this Plan; however, if a Covered Executive (the
“Claimant”) feels he or she has been improperly denied severance benefits, any
claim for payment of severance benefits shall be signed, dated and submitted to
the Chief Financial Officer, as set forth in Section 15. The Committee shall
then evaluate the claim and notify the Claimant of the approval or disapproval
in accordance with the provisions of this Plan not later than 90 days after the
Company’s receipt of such claim unless special circumstances require an
extension of time for processing the claims. If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial 90 day period which shall
specify the special circumstances requiring an extension and the date by which a
final decision will be reached (which date shall not be later than 180 days
after the date on which the claim was filed). If the Claimant does not provide
all the necessary information for the Committee to process the claim, the
Committee may request additional information and set deadlines for the Claimant
to provide that information.


(d)Notice of Initial Determination. The Claimant shall be given a written notice
in which the Claimant shall be advised as to whether the claim is granted or
denied, in whole or in part. If a claim is denied, in whole or in part, the
Claimant shall be given written notice which shall contain (i) the specific
reasons for the denial, (ii) specific references to pertinent Plan provisions on
which the denial is based, (iii) a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary and (iv) an explanation of this Plan’s
appeal procedures, which shall also include a statement of the Claimant’s right
to bring a civil action under Section 502(a) of ERISA following a denial of the
claim upon review.


(e)Right to Appeal. If a claim for payment of severance benefits made in
accordance with the procedures specified in this Plan is denied, in whole or in
part, the Claimant shall have the right to request that the Committee review the
denial, provided that the Claimant files a written request for review with the
Committee within 60 days after the date on which the Claimant received written
notification of the denial. The Claimant may review or receive copies, upon
request and free of charge, of any documents, records or other information
“relevant” (within the meaning of Department of Labor Regulation
2560.503-1(m)(8)) to the Claimant’s claim. The Claimant may also submit written
comments, documents, records and other information relating to his or her claim.


(f)Review of Appeal. In deciding a Claimant’s appeal, the Committee shall take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim, without regard to whether such information
was submitted or considered in the initial review of the claim. If the Claimant
does not provide all the necessary information for the Committee to decide the
appeal, the Committee may request additional information and set deadlines for
the Claimant to provide that information. Within 60 days after a request for
review is received, the review shall be made and the Claimant shall be advised
in writing of the decision on review, unless special circumstances require an
extension of time for processing the review, in which case the Claimant shall be
given a written





--------------------------------------------------------------------------------





notification within such initial 60 day period specifying the reasons for the
extension and when such review shall be completed (provided that such review
shall be completed within 120 days after the date on which the request for
review was filed).


(g)Notice of Appeal Determination. The decision on review shall be forwarded to
the Claimant in writing and, in the case of a denial, shall include (i) specific
reasons for the decision, (ii) specific references to the pertinent Plan
provisions upon which the decision is based, (iii) a statement that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records or other information relevant to the
Claimant’s claim and (iv) a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following a wholly or partially denied
claim for benefits. The Committee’s decision on review shall be final and
binding on all persons for all purposes; provided however that in the event of a
dispute regarding payments or benefits hereunder arising in connection with a
Terminating Event occurring during the 12 month period immediately following a
Change of Control, such decisions shall be subject to de novo review under
Section 10(d) hereof. If a Claimant shall fail to file a request for review in
accordance with the procedures herein outlined, such Claimant shall have no
right to review and shall have no right to bring an action in any court, and the
denial of the claim shall become final and binding on all persons for all
purposes. Any notice and decisions by the Committee under this Section 7 may be
furnished electronically in accordance with Department of Labor Regulation
2520.104b-1(c)(i), (iii) and (iv).8.


(h)In the event of a dispute regarding Termination Benefits with respect to a
Terminating Event occurring during the one year period immediately following a
Change of Control, the Company shall reimburse the applicable Covered Executive
for reasonable legal fees incurred in connection with such dispute.


8.
SECTION 409A



(a)The payments under this Plan are designated as separate payments for purposes
of the short-term deferral rule under Treasury Regulation Section
1.409A-1(b)(4), the exemption for involuntary terminations under separation pay
plans under Treasury Regulation Section 1.409A- 1(b)(9)(iii), and the exemption
for medical expense reimbursements under Treasury Regulation Section
1.409A-1(b)(9)(v)(B). As a result, (A) payments that are made on or before the
15th day of the third month of the calendar year following the year that
includes the date of the Covered Executive’s termination of employment, (B) any
additional payments that are made on or before the last day of the second
calendar year following the year of the Covered Executive’s termination of
employment and do not exceed the lesser of two times the Covered Executive’s
annual rate of pay in the year prior to his or her termination or two times the
limit under Section 401(a)(17) of the Code then in effect, and (C) continued
medical expense reimbursements during the applicable COBRA period, are exempt
from the requirements of Section 409A of the Code.


(b)Notwithstanding any other provision in this Plan, to the extent any payments
made or contemplated hereunder constitute nonqualified deferred compensation,
within the meaning of Section 409A, then (i) each such payment which is
conditioned upon the Covered Executive’s execution of a release and which is to
be paid or provided during a designated period that begins in one taxable year
and ends in a second taxable year, shall be paid or provided in the later of the
two taxable years and (ii) if the Covered Executive is a specified employee
(within the meaning of Section 409A of the Code) as of the date of the Covered
Executive’s separation from service, each such payment that is payable upon the
Covered Executive’s separation from service and would have been paid prior to
the six-month anniversary of Executive’s separation from service, shall be
delayed until the earlier to occur of (A) the six months and one day following
the Covered Executive’s separation from service or (B) the date of the Covered





--------------------------------------------------------------------------------





Executive’s death. Any such delayed cash payment shall earn interest at an
annual rate equal to the applicable federal short-term rate published by the
Internal Revenue Service for the month in which the date of separation from
service occurs, from such date of separation from service until the payment.
Notwithstanding anything herein to the contrary, if and to the extent that
amounts payable under this Plan are deemed, for purposes of Section 409A of the
Code, to be in substitution of amounts previously payable under another
arrangement with respect to the Covered Executive, such payments hereunder will
be made at the same time(s) and in the same form(s) as such amounts would have
been payable under the other arrangement, to the extent required to comply with
Section 409A of the Code.


(c)All in-kind benefits provided and expenses eligible for reimbursement under
this Plan shall be provided by the Company or incurred by Covered Executives
during the time periods set forth in this Plan. All reimbursements shall be paid
as soon as administratively practicable, but in no event shall any reimbursement
be paid after the last day of the taxable year following the taxable year in
which the expense was incurred. The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.


(d)To the extent that any payment or benefit described in this Plan constitutes
“non- qualified deferred compensation” under Section 409A of the Code, and to
the extent that such payment or benefit is payable upon a Covered Executives’
termination of employment, then such payments or benefits shall be payable only
upon such Covered Executives’ “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).


(e)The Company makes no representation or warranty and shall have no liability
to any Covered Executive or to any other person if any provisions of this Plan
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.


9.
WITHHOLDING

All payments made by the Company under this Plan shall be net of any tax or
other amounts required to be withheld by the Company or its Subsidiaries under
applicable law.
10.
NOTICE AND DATE OF TERMINATION; DISPUTE RESOLUTION; ETC.



(a)Notice of Termination. Any purported termination of a Covered Executives
employment (other than by reason of death) shall be communicated by written
Notice of Termination from the Company to a Covered Executive or vice versa in
accordance with this Section 10. For purposes of this Plan, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Plan relied upon and the Date of Termination, provided that in
the event of a Notice of Termination due to Good Reason or for Cause during the
12 month period immediately following a Change of Control, if the Company or the
Covered Executive cures the Good Reason or Cause condition, as the case may be,
within thirty (30) days (the “Cure Period”), the Good Reason or Cause event
shall be deemed not to have occurred.


(b)Date of Termination. “Date of Termination,” shall mean: (i) if a Covered
Executive’s employment is terminated due to his or her death, the date of his or
her death; (ii) if a Covered Executive’s





--------------------------------------------------------------------------------





employment is terminated on account of the Covered Executive’s disability or by
the Company for Cause, the date on which Notice of Termination is given (or
following the expiration of the Cure Period, if applicable); (iii) if a Covered
Executive’s employment is terminated by the Company without Cause, the date
specified in the Notice of Termination; (iv) if a Covered Executive’s employment
is terminated by such Covered Executive without Good Reason, 30 days after the
date on which a Notice of Termination is given, and (v) if a Covered Executive’s
employment is terminated by such Covered Executive with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period (but in
any event no later than 90 days after the initial existence of the condition
constituting Good Reason). Notwithstanding the foregoing, in the event that a
Covered Executive gives a Notice of Termination to the Company, the Company may
unilaterally accelerate the Date of Termination and such acceleration shall not
result in a termination by the Company for purposes of this Plan.


(c)No Mitigation. The Covered Executives are not required to seek other
employment or to attempt in any way to reduce any amounts payable to the Covered
Executive by the Company under this Plan. Further, the amount of any payment
provided for in this Plan shall not be reduced by any compensation earned by a
Covered Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by a Covered Executive
to the Company or its Subsidiaries, or otherwise.


(d)Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Plan or the breach thereof or otherwise arising out of a Covered
Executives employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration before a single arbitrator in any forum and form agreed upon by the
parties or, in the absence of such an agreement, under the auspices of JAMS in
Boston, Massachusetts in accordance with JAMS Streamlined Arbitration Rules and
Procedures, or JAMS International Arbitration Rules, if the matter is deemed
“international” within the meaning of that term as defined in the JAMS
International Arbitration Rules. In the event that any person or entity other
than a Covered Executive is a party to such controversy or claim, such
controversy or claim shall be submitted to arbitration subject to such other
person or entity’s agreement. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. This Section 10(d)
shall be specifically enforceable. Notwithstanding the foregoing, this Section
10(d) shall not preclude the Company or its Subsidiaries or a Covered Executive
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 10(d).


11.
BENEFITS AND BURDENS

This Plan shall inure to the benefit of and be binding upon the Company and the
Covered Executives, their respective successors, executors, administrators,
heirs and permitted assigns. In the event of a Covered Executives death after a
Terminating Event but prior to the completion by the Company of all payments and
benefits due such Covered Executive under this Plan, the Company shall continue
such payments and/or benefits to the Covered Executives beneficiary designated
in writing to the Company prior to his or her death (or to his estate, if the
Covered Executive fails to make such designation).
12.
SUCCESSOR OF THE COMPANY

The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company expressly to assume and





--------------------------------------------------------------------------------





agree to perform this Plan to the same extent that the Company would be required
to perform it if no succession had taken place. Failure of the Company to obtain
an assumption of this Plan at or prior to the effectiveness of any succession
shall be a material breach of this Plan.
13.
ENFORCEABILITY

If any portion or provision of this Plan shall to any extent be declared illegal
or unenforceable by a court of competent jurisdiction, then the remainder of
this Plan, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Plan shall be
valid and enforceable to the fullest extent permitted by law.
14.
WAIVER

No waiver of any provision hereof shall be effective unless made in writing and
signed by the waiving party. The failure by any person to require the
performance of any term or obligation of this Plan, or the waiver by any person
of any breach of this Plan, shall not prevent any subsequent enforcement of such
term or obligation or be deemed a waiver of any subsequent breach.
15.
NOTICES

Any notices, requests, demands, and other communications provided for by this
Plan shall be sufficient if in writing and delivered in person or sent by
registered or certified mail, postage prepaid, to a Covered Executive at the
last address the Covered Executive has filed in writing with the Company, or to
the Company at its main office, directed to the attention of the Secretary of
the Company.
16.
EFFECT ON OTHER PLANS

Nothing in this Plan shall be construed to limit the rights of the Covered
Executives under the Company or any Subsidiary’s benefit plans, programs or
policies.
17.
AMENDMENT OR TERMINATION OF PLAN

This Plan shall take effect on the date it is adopted by the Committee. The
Company may amend or terminate this Plan at any time or from time to time;
provided, however, that no such amendment shall, without the written consent of
the affected Covered Executive, in any material adverse way affect the rights of
such Covered Executive, and no termination of the Plan shall be made without the
written consent of the Covered Executives.
18.
GOVERNING LAW

This Plan shall be construed under and be governed in all respects by the laws
of the Commonwealth of Massachusetts.



